DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 26-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koetz (WO2014083029; citations US20150305566 Eng. Translation purposes).
Koetz teaches a method for operating a food processor (par. 0029), wherein at least one processing device of the food processor is controlled (par. 0050; microcontroller), in a preparation mode (par. 0050, 0055), so as to at least partially automatically at least mix or heat (par. 0038) food (par. 0058) in a mixing vessel (par. 0030), and wherein a monitoring device (par. 0037 control panel; par. 0050; microcontroller) comprises a first sensor and a second sensor (par. 0037-0039; plurality of mechanical switches sensing selected; alternatively microphone and electronic camera par. 0049) and carries out an identification of acquisition values (par. 0037-0039, par. 0067) by acquisition, by the first and second sensor, of at least two acquisition variables (par. 0037-0038; par. 0068; speed, temperature or time), specific to a preparation state (par. 0031 food to be cooked, par. 0058-0059), on the food processor,
Wherein the processing device comprises a mixer (par. 0030), a heating element (par. 0021), a control device (par. 0029 control panel; par. 0044; par. 0050) and the mixing vessel (par. 0030),
where the at least two acquisition variables refer to a value that is a measurement value of the acquisition variable (par. 0037-0039; par. 0067) and each comprise a parameter of a rotary speed of the device (par. 0037; par. 0067), a parameter of a drive (par. 0037-0038, 0067; speed, duration), where the drive comprises a motor (par. 0030 motor), a time duration (par. 0038, par. 0067) and/or a pressure in region of the prepared food (par. 0025).
 the method comprising:
a)    identifying at least one first acquisition value by a first acquisition by the first sensor (par. 0037-0039) of a first acquisition variable (par. 0037-0039; speed, temperature),
b)    identifying at least one second acquisition value by a second acquisition by the second sensor (par. 0037-0039; par. 0067) of a second acquisition variable (par. 0037-0039; speed, temperature or time as relative to the first; par. 0067), wherein the second acquisition variable differs from the first acquisition variable (par. 0037-0039; par. 0067),
c)    determining, by the control device (par. 0030; par. 0050), at least one analysis information on the basis of at least one of the first acquisition value and the second acquisition value (par. 0037-0039 analysis information setting different variables; par. 0067 require duration set for corresponding action),
d)    performing, by the control device (par. 0037, 0050), a time-dependent analysis (par. 0038; time set; par. 0067) of the analysis information (par. 0037-0039; par. 0067 require duration set for corresponding action) in order to determine an analysis result specific to the preparation state (par. 0037-0039 set points of time, temperature, speed; par. 0050; par. 0067require duration set for corresponding action, translates into machine command/recipe; par. 0068 ) and
e)    emitting, by the control device (par. 0037, 0050), at least one control signal (par. 0037-0039 mechanical switches; par. 0054 selection of recipe; par. 0050 6 lines from bottom; display; par. 0058; par. 0067 converted into corresponding action) for influencing the preparation mode on the basis of the analysis result (par. 0054; par. 0067 converted into corresponding action; par. 0068), such that the preparation state is taken into account during the preparation (par. 0058; par. 0067 converted into corresponding action).
With respect to claim 27, at least one of the first and the second or both the first and second identified acquisition values are at least partially at least one of compared with one another and combined with one another (par. 0050; 0058).
At least one of the first and second acquisition variable each includes variables measurable on the food processor (par. 0037, 0038, 0039), which at least one of influence a property of the food changeable by the preparation respectively in a different manner (par. 0037-0039) and are influenced by the property, so that they are specific to a preparation state (par. 0059).
Wherein first acquisition values are at least one of periodically or repeatedly identified in the preparation mode (par. 0037, 0040, 0041; each stage) and preferably at least one of second acquisition values and further acquisition values are at least one of simultaneously identified periodically or repeatedly in the preparation mode (par. 0037, 0040, 0041; each stage), wherein the analysis information is determined from a time course (par. 0037; each stage) of the respective at least one of periodically and repeatedly identified acquisition values.
Wherein the second acquisition value is identified outside the preparation mode (par. 0037, 0040-0041; relative processor in operation; par. 0066 yes).
Wherein a further analysis of the analysis information is carried out temporally at least one of after (par. 0040-0041 speed, direction; par. 0058) or simultaneously (par. 0040-0041 speed, direction; par. 0058) to the time-dependent analysis (par. 0058; 0037), in order to determine the analysis result, wherein the further analysis differs from the time-dependent analysis (par. 0040-0041 speed, direction).
The preparation state is a future optimal completion time point of the prepared food during the preparation (par. 0044; recipe specific), wherein the control signal is emitted temporally (par. 0044; parameter variable specific to time) in such a way that a deactivaion of the preparation mode at the completion time point is caused (par. 0044).
A first and a second control signal is emitted, wherein:
the first control signal is emitted when a first analysis result is determined, so that the preparation is influenced in a first manner (par. 0040, 0041; motor specific) and
the second control signal is emitted when a second analysis result is determined (par. 0050-0051; time specific), so that the preparation is influenced in a second manner, which differs from the first manner (par. 0050-0051; motor speed vs motor direction).
The second acquisition variable is a surroundings parameter outside the food processor (par. 0048).
At least one of the time-dependent analysis and the determination of the analysis result is carried out in an adaptive manner (par. 0040-0041; speed, direction time).
At least one of the time-dependent analysis and the determination of the analysis result is effected dependent upon a parametrization (par. 0040-0041; speed, direction time).
The time-dependent analysis (par. 0040-0041; speed, direction), at least one comparison specification is evaluated dependent upon a prepared food (par. 0044), wherein, a comparison of the analysis information with the comparison specification is effected (par. 0040-0041; time specific).
The following steps are provided: at least one of setting and selecting a food to be prepared, by a user input on the food processor (par. 0037; par. 0048, 0050-51),
selecting a comparison specification dependent upon the set food (par. 0050-0051; 0060) and comparing values of at least one of the analysis information and of the analysis result with the comparison specification, in order to determine a future determined state specified to the food (par. 0050-0051; 0060; bread specific).
A selection of the comparison specification is effected in such a way that the comparison specification is read from a database dependent upon a set food (par. 0044; 0059).
In the preparation mode, the processing device is controlled for the at least partially automatic preparation of different foods (par. 0044), wherein at least one food-specific comparison specification is at least one of provided or pre-stored for each of these foods (par. 0044, 0059).
Wherein a comparison specification includes an information about an acquisition variable selection, wherein the comparison specification is selected dependent upon the set food (par. 0044), and in the acquisition, the acquisition variables are acquired which are predetermined by the acquisition variable selection of the selected comparison specification (par. 0044; recipe specific), so that in the selection of a first food to be prepared, at least one different acquisition variable is acquired than in the selection of a second food to be prepared (par. 0042; food specific, par. 0059-0060).

Response to Arguments
	Applicants amendments and applicants urging directed to the 101 rejection and Germouni are persuasive and thus the 101 rejection is withdrawn.
	With respect to applicants urging directed to Koetz being silent to first and second acquisition variables, and more specifically relative the first and second sensor.  In a first instance Koetz is taken to teach such with respect to as claimed “identification of acquisition variables” relative the plurality of mechanical switches “for setting different variables” (par. 0037).  Importantly applicants claimed “acquisition by the first and second sensors” are “specific to a preparation state”.  
Koetz is taken to teach such at par. 0037-0039; speed, temperature or time and as claimed “refer to a value that is a measurement value of acquisition variable”.
With respect to applicants urging directed to steps c) to e), in the instant case with respect to step c) the acquired values of speed, temperature or time by the input sensor, i.e. analysis information.  With respect to step d) a time dependent analysis, i.e. duration the mixer and heater of the mixing bowl is activated and with respect to step e) control signals which actually command the activation of the mixer and heater relative duration “for influencing the preparation mode on the basis of the analysis result”, i.e. influencing by actually processing as defined by duration the mixer and heater of the mixing bowl is activated and more specifically where the set speed, set temperature and set duration “refer to a value that is a measurement value, i.e. speed, temperature or time of the set speed, temperature or time” for the operation of the food processor.  
Alternatively, with respect to the teaching of par. 0055 “in addition to the common manual controls” and par. 0057 “gesture and/or face and/or speech recognition”.  The manual controls are taken with respect to the first sensor and gesture and/ or speech recognition with respect to the microphone and electronic camera of par. 0049 taken with respect to the second sensor.  Thus with respect to step e), emitting, by the control device (par. 0037), at least one control signal (par. 0037-0039 mechanical switches; par. 0054 selection of recipe; par. 0050 6 lines from bottom; display; par. 0058; par. 0067 converted into corresponding action) for influencing the preparation mode on the basis of the analysis result (par. 0054; par. 0067 converted into corresponding action; par. 0068), such that the preparation state is taken into account during the preparation (par. 0058; par. 0067 converted into corresponding action).
With respect to applicants urging emitting the control signal, which is based on a result of the time-dependent analysis in order to ensure that the preparation of the food is within the expected parameters importantly this is equivalent to “expected parameters” as set defining duration, speed, heat.  Though applicant urges Koetz teaches that the responsibility to monitor the preparation of the food is in the user’s hands importantly Koetz teaches for influencing the preparation mode on the basis of the analysis result (par. 0054; par. 0067 converted into corresponding action; par. 0068), such that the preparation state is taken into account during the preparation (par. 0058; par. 0067 converted into corresponding action).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792